The plaintiff sues as the assignee of members of the bar to recover compensation for professional services. The services were rendered to a corporation, but the defendant is said to have made himself responsible for payment. The trial judge, reserving decision on a motion for the dismissal of the complaint, took the verdict of the jury, which was in favor of the plaintiff. The motion, thus reserved, was afterwards decided in favor of the defendant. On appeal to the Appellate Division that court unanimously reversed the judgment of dismissal, and adopting the verdict of the jury, gave judgment for the plaintiff.
Our ruling in Deyo v. Hudson (225 N.Y. 602, 610, 611) establishes our jurisdiction to review the propriety of the reversal, and answers the plaintiff's argument that scrutiny of the evidence is foreclosed as upon a unanimous affirmance.
No good would be done if we were to spread upon the pages of the reports a summary and analysis of the testimony *Page 587 
relied on by the plaintiff to establish the defendant's promise. It has all been carefully considered. As a result of such consideration, we find nothing in the record to justify the conclusion that there was an assumption by the defendant of personal liability (in excess of payments already made) for the services of counsel.
The judgment of the Appellate Division should be reversed and that of the Trial Term affirmed, with costs in the Appellate Division and in this court.
CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur; HISCOCK, Ch. J., CHASE and CRANE, JJ., dissent.
Judgment accordingly.